UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:April 14, 2011 EL PASO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 1-14365 76-0568816 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 14, 2011, we announced the principal amounts of certain of our outstanding senior notes that have been tendered as of the expiration date under the previously announced cash tender offers for such notes.We also announced that we had accepted for purchase certain of these tendered notes.A copy of the press release is attached as Exhibit 99.A.Additionally, our wholly owned subsidiary, El Paso Tennessee Pipeline Co. (“EPTP”), announced the principal amounts of certain of its outstanding debentures that have been tendered as of the expiration date under the previously announced cash tender offers for such debentures, and that EPTP had accepted for purchase certain of these debentures.A copy of this press release is attached as Exhibit 99.B. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.A Press Release of El Paso Corporation dated April 14, 2011. 99.B Press Release of El Paso Tennessee Pipeline Co. dated April 14, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EL PASO CORPORATION By: /s/ John R. Sult John R. Sult Executive Vice President and Chief Financial Officer (PrincipalFinancial Officer) Dated: April 14, 2011. EXHIBIT INDEX Exhibit Number Description 99.A Press Release of El Paso Corporation dated April 14, 2011. 99.B Press Release of El Paso Tennessee Pipeline Co. dated April 14, 2011.
